Citation Nr: 0118807	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  96-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for phlebitis, both 
legs.

3.  Entitlement to service connection for residuals of 
malaria.

4.  Entitlement to service connection for intestinal 
infections.

5.  Entitlement to service connection for a forehead scar.



REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from November 1968 to April 1970.  
Service in Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the veteran's claims of 
entitlement to service connection for the five disabilities 
listed on the first page of the decision.


REMAND

In a November 1999 Supplemental Statement of the Case, the RO 
denied each of the veteran's five claims on the basis that it 
was not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the RO denied the veteran's claims for service 
connection on the basis that they are not well grounded, a 
remand is warranted so that the claims may be adjudicated 
under the current standard set forth in the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

According to the claims file, the veteran has worked as a 
policeman since approximately 1977.  In terms of developing 
the medical evidence under the terms of the VCAA, it would be 
reasonable to ascertain whether he has undergone any routine 
physical or medical evaluations in conjunction with his 
employment over the years.  If so, reports of such evaluation 
should be obtained for review by adjudicators.  Similarly, 
private medical evidence of record reflects that the veteran 
underwent a colectomy in August 1993.  The pathology report 
showed chronic inflammatory bowel syndrome with marked 
reactive hyperplasia involving the mesentery lymph nodes.  
Presumably the veteran had some sort of follow-up medical 
care subsequent to this surgery.  If so, reports reflecting 
this care should be obtained for review.

Review of the general medical examination conducted in 
February 1995 shows that the examiner ordered additional 
testing including a complete blood count, a thick smear test 
for malaria, and stool testing for ova and parasites.  No 
such test reports are contained in the file and should be 
obtained prior to further review of the veteran's claims.


The February 1995 examiner also ordered a colonoscopy.  In 
the February 1995 report, the examiner explained that it is 
nearly impossible to identify when the veteran's inflammatory 
bowel disease began, and that it is "quite credible" that 
the disease might have begun in Vietnam and might have caused 
the post-service symptoms reported by the veteran.  He noted 
that further evaluation would be required, to include 
colonoscopy, to obtain diagnostic samples for culture, and to 
delineate whether the veteran has inflammatory bowel disease 
or a disease which is characteristic of amebiasis or some 
other parasitic disease.  

Review of the April 1995 colonoscopy report, however, 
indicates that there may have been a miscommunication between 
the examiner who ordered the test and the physician who 
performed the colonoscopy.  According to this report, the 
colonoscopy was performed for evaluation of a history of 
Crohn's disease.  No biopsies or brushings were obtained 
during the procedure.  There is no indication that the 
physician who performed the colonoscopy was aware that the 
purpose of the colonoscopy was to rule in or out any 
relationship between the veteran's symptomatology and his 
Vietnam service.  

During his April 1996 hearing testimony and in his 
substantive appeal dated in the same month, the veteran 
described some of the memories which haunt him from his 
Vietnam service.  Although the veteran was provided with a VA 
psychiatric examination in connection with his claim for 
PTSD, review of the examination report does not indicate that 
he shared any of these memories with the examiner.  Following 
the examination, the examiner declined to assign a 
psychiatric diagnosis.  In the report, she specifically 
explained that she had concluded the veteran did not meet the 
full medical criteria for a diagnosis of PTSD in part because 
he had not identified a specific incident that he was 
reliving in nightmares or intrusive thoughts.  Under these 
circumstances, because it appears the 1995 VA examiner may 
have been less than fully-informed it is the opinion of the 
Board that another VA examination is justified.  The Board 
hastens to point out that it incumbent upon the veteran to 
discuss his problems candidly with the examiner.  See, e.g. 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).
  
Accordingly, this case is REMANDED for the following:

1.  The RO contact the veteran and obtain 
the names and addresses of all health 
care providers who have examined him or 
treated him for his claimed disabilities.  
After securing any necessary releases 
from the veteran, the RO should then 
attempt to obtain all such medical 
records which are not presently contained 
in the veteran's claims folder, to 
include the results of the blood and 
stool testing performed in February 1995 
and to include any employment-related 
physical examinations and any medical 
treatment/check-ups following the 1993 
surgery.  Any such records so obtained 
should be associated with the veteran's 
VA claims folder.

2.  The veteran should be afforded a VA 
examination to identify whether any 
relationship exists between the veteran's 
service and any currently identified 
gastrointestinal disability.  The report 
of the examination should be associated 
with the veteran's VA claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination to identify the 
nature and etiology of any psychiatric 
disability.  In particular, the examiner 
is requested to identify whether the 
veteran meets the criteria for a 
diagnosis of PTSD under current medical 
guidelines.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  The RO should then review the 
veteran's VA claims folder and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  The RO should then 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


 

		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


